FRUGÉ, Judge.
This is a personal injury suit. Liability is admitted, and the only issue on this appeal by the defendant is quantum.
Barbara M. Aguillard was driving her husband’s automobile when it was struck by an automobile being driven by an insured of Fidelity & Casualty Company of New York. Her injuries resulting from that accident were diagnosed as mild shock, a moderate cervical strain aggravated by tension, a moderate cerebral concussion, a large laceration of the right foot, and bruises around the neck, back, and head. After the accident she experienced acute anxiety, and at time of trial fifteen months after the accident continued to complain of pain from the neck injuries and frequent headaches and tension.
Mrs. Aguillard and her husband Paul Dennis Aguillard sued Fidelity, the former for general damages including pain suffering, and mental anguish, and the latter for property damages and medical expenses. The trial court awarded Mr. Aguillard $585.20 for property damage and medical expenses, and awarded Mrs. Aguillard $3,800 for her mental and physical pain and suffering.
We do not find the awards granted in this case to constitute an abuse of the great discretion vested in the trial court by law. Gaspard v. LeMaire, 245 La. 239, 158 So.2d 149 (1963).
The judgment of the trial court is therefore affirmed; all costs to be paid by defendant-appellant.
Affirmed.